DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 1-16 and 35-38 are pending.
Claims 1-16 and 35-38 are allowed.
Drawings
The drawings were received on 24 October 2018.  These drawings are accepted.
Priority
Priority for claims 1-10 and 35-38 are given benefit to parent Application No. 13/720,273, filed on 19 December 2012. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 13/338,963, 13/316,154, and Provisional Application No. 61/436,135, fails to provide adequate support or enablement in 
Priority benefit is not given to Application Nos. 13/338,963, 13/316,154, and Provisional Application No. 61/436,135 because those applications do not describe analysis of cell-free DNA from a maternal sample with an egg donor pregnancy.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 35 require an additional element that is a step of analysis of a maternal cell-free DNA sample from a pregnant female with an egg donor pregnancy. The recited step is not a routine and conventional additional element and the claims therefore recite significantly more than an abstract idea at USPTO step 2B. The claims are therefore patent-eligible under 35 U.S.C. 101.
Independent claims 1 and 35 require an additional element that is a step of analysis of a maternal cell-free DNA sample from a pregnant female with an egg donor pregnancy which is not obvious over the prior art. The closest prior art is represented in Lo et al. (Annual Reviews of Genomics and Human Genetics vol. 13, pages 285-306 (2012)). Lo et al. reviews analysis of fetal nucleic acids in maternal plasma. Lo et al. does not show analysis of maternal cell-free DNA sample from a pregnant female with an egg donor pregnancy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S BRUSCA/Primary Examiner, Art Unit 1631